DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office action is in response to claims filed 6/27/2019.  Claims 1-32 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18
Claims 2-17 and 18-32, there is a lack of antecedent basis for “the propulsion system”. Claims dependent therefrom are rejected for the same reasons.
Claims 2, 10, 29, and 25, there is a lack of antecedent basis for “the fuel”. Claims dependent therefrom are rejected for the same reasons.
Claims 5 and 22, there is a lack of antecedent basis for “the oxidizer vessel”. Claims dependent therefrom are rejected for the same reasons.
Claims 8 and 9, there is a lack of antecedent basis for “the cubesat support structure”. Claims dependent therefrom are rejected for the same reasons.
Claims 12 and 27, there is a lack of antecedent basis for “the oxidizer tanks”. Claims dependent therefrom are rejected for the same reasons.
Claims 16, 17, 31, and 32 and 27, there is a lack of antecedent basis for “the channel”. Claims dependent therefrom are rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 9, 15, 16, 18, 21, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore “Consumable Spacecraft Structure with 3-D Printed Acrylonitrile Butadiene Styrene (ABS) Hybrid Rocket Thrusters” in view of Knauber “Thrust Misalignments of Fixed-Nozzle Solid Rocket Motors” and Mahaffy 2016/0032867.
Regarding claim 1, Whitmore in the embodiment of Fig. 2 teaches a CubeSat propulsion system (Fig. 2 the ABS/GOX hybrid rocket, the 2U form factor in Fig. 5, and see page 3 “several sizes of motors have been tested at USU, one of  which is sized similarly to the consumable structure motors presented in the following sections) comprising: a CubeSat form factor (the 2U form factor shown in Fig. 5); a main propulsion motor vessel (Fig. 2 the ABS/GOX hybrid rocket) and having a body (Fig. 2 the portion of the aluminum motor case pressure vessel surrounding the ABS fuel grain) with a forward end (Fig. 2 the end having the Aluminum injector  cap) and an aft end (Fig. 2 the end having the components downstream of the ABS fuel grain) and being formed of an outer wall (Fig. 2 the radially outer surface) and an inner wall (Fig. 2 the radially inner surface), wherein the inner wall forms a central cavity (Fig. 2 the cavity 
Whitmore does not teach the CubeSat propulsion system of Fig. 2 further comprising at least one oxidizer vessel wherein the propulsion vessel and the at least one oxidizer vessel are located within the form factor wherein the at least one oxidizer 
Whitmore in the embodiment of Fig. 5 teaches a CubeSat propulsion system comprising at least one oxidizer vessel (the oxidizer tank shown in Fig. 5) wherein the propulsion vessel and the at least one oxidizer vessel are located within the form factor (see Fig. 5) wherein the at least one oxidizer vessel is fluidly connected to a propulsion vessel (page 7 “The driving value was the oxidizer injector mass flow rate, which was desired to be a constant 2g/s per motor for a total of 8g/s supplied by the GOX tank for the four thrusters”), such that the oxidizer vessels deliver an oxidizer into the propulsion vessel within a predefined channel disposed within the fuel (the channel shown in Fig. 8 and in Fig. 9)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ABS/GOX hybrid rocket shown Whitmore Fig. 2 so as to place the ABS/GOX hybrid rocket of Fig 2 along with at least one oxidizer tank within the form factor to facilitate deorbiting a 3U form factor CubeSat system (Abstract “The provided amount of delta V is estimated to be sufficient to deorbit the 3U CubeSat”).
Whitmore does not teach the body as centrally disposed within form factor.
Knauber teaches that offsetting a thrust nozzle (which in Whitmore is fixed to and aligned with the body) from the centerline defined by a vehicles center of mass results in a misalignment of the thrust axis which results in undesirable pitching and yawing torques about the vehicles center of mass (page 794 “Strictly speaking, thrust 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the body of the ABS/GOX hybrid rocket of Whitmore so as to centrally disposed within form factor to avoid giving rise to undesirable pitching and yawing torques about the center of mass.
Whitmore in view of Knauber as discussed above does not teach wherein the at least one oxidizer containment vessel comprises multiple oxidizer containment vessels dispersed around the propulsion vessel.
Mahaffy (Fig. 6A, 6B) teaches a hybrid rocket comprising multiple oxidizer containment vessels (there are 4 or more of the oxidizer tanks/vessels 110) dispersed around a propulsion vessel (112) ([0038] FIGS. 6A and 6B illustrate another example of an upper stage that employs an embodiment of a hybrid engine 100. This embodiment of the engine 100 is substantially similar to the engine 50, including an array 102 of modular or individual thrust chambers 104 designed as coaxial injectors arranged surrounding an aerospike nozzle 106. A plurality of oxidizer feed lines 108 are disposed within the engine and feed oxidizer to the manifolds 70, 80 from individual oxidizer tanks 110 rather than a single oxidizer tank as used with the engine 50. In addition, the upper 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of Knauber with the tanks of Mahaffy to allow for tight packaging.
Regarding claim 4, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above.
Whitmore in view of Knauber and Mahaffy as discussed above also teaches wherein the propulsion system further comprises four oxidizer vessels. 
Regarding claim 8, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above
Whitmore in view of Knauber and Mahaffy does not teach wherein the CubeSat support structure is a 6 U configuration.
As discussed above, Whitmore teaches a 2 U CubeSat form factor, and a 6 U form factor differs from a 2U form factor only in terms of relative dimensions. Changing to a 6 U form factor would not cause the CubeSat propulsion system to perform differently since the capacity of the main propulsion motor vessel to provide thrust is not impacted by increasing the size of the CubeSat form factor. Further applicant’s disclosure at [0061] shows that the size of the form factor is not critical, and can span from 1 U to 12 U and beyond “Although a 12 U configuration is illustrated, it should be understood that any number of CubeSat configurations could be used including 1 U, 6 U, 4 U, etc. based on the mission requirements”.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of and Mahaffy so as to provide the CubeSat form factor as a 12 U CubeSat form factor since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04.
Regarding claim 9, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above
Whitmore in view of Knauber and Mahaffy does not teach wherein the CubeSat support structure is a 12 U configuration.
As discussed above, Whitmore teaches a 2 U CubeSat form factor, and a 12 U form factor differs from a 2U form factor only in terms of relative dimensions. Changing to a 12 U form factor would not cause the CubeSat propulsion system to perform differently since the capacity of the main propulsion motor vessel to provide thrust is not impacted by increasing the size of the CubeSat form factor. Further applicant’s disclosure at [0061] shows that the size of the form factor is not critical, and can span from 1 U to 12 U and beyond “Although a 12 U configuration is illustrated, it should be understood that any number of CubeSat configurations could be used including 1 U, 6 U, 4 U, etc. based on the mission requirements”.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of and Mahaffy so as to provide the CubeSat form factor as a 12 U CubeSat form factor for the same reasons cited in the rejection of claim 8 supra.
Regarding claim 15, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above
Whitmore further teaches wherein the fuel further comprises a centralized burn channel the runs from the forward end of the motor to the aft end of the motor (see Fig. 2 Whitmore). 
Regarding claim 16, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above
Whitmore further teaches where the channel is a single centralized channel (see Fig. 2 Whitmore). 
Regarding claim 18, per the rejection of claim 1 supra, Whitmore in view of Knauber and Mahaffy teaches “a main propulsion motor vessel centrally disposed and having a body with a forward end and an aft end and being formed of an outer wall and an inner wall, wherein the inner wall forms a central cavity, and wherein the inner wall of the central cavity is lined with an insulative material that forms a thermal protection layer between the inner wall of the central cavity and a solid rocket fuel disposed within the central cavity such that the fuel is positioned where the majority of the central cavity is filled with the solid rocket fuel, and wherein the aft end of the motor vessel further comprises a flight thrust nozzle having a nozzle throat section and a nozzle exit section wherein the nozzle throat section is positioned near the aft end of the body and the 
Regarding claim 21, per the rejection of claim 4 supra, Whitmore in view of Knauber and Mahaffy teaches the propulsion system of claim 18, further comprising two oxidizer vessels (any two of the four propulsion vessels taught by Whitmore in view of Knauber and Mahaffy in the rejection of claim 4 supra). 
Regarding claim 30, per the rejection of claim 15 supra, Whitmore in view of Knauber and Mahaffy teaches additional limitations of claim 30.
Regarding claim 31, per the rejection of claim 16 supra, Whitmore in view of Knauber and Mahaffy teaches additional limitations of claim 31.

Claims 2, 3, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Knauber, Mahaffy, and Willingham 
Regarding claim 2, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above.
Whitmore in view of Knauber and Mahaffy does not teach wherein the fuel is a Poly Methyl Methacrylate (PMMA).
Willingham teaches wherein the fuel is a Poly Methyl Methacrylate (PMMA) (see Fig. 7, the clear PMMA)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of Knauber and Mahaffy with Willingham to provide a fuel that is low in cost and environmentally friendly (page 11 “PMMA and GOx were chosen for their low cost and commercial availability, as well as having environmentally friendly exhaust products”)
Regarding claim 3, Whitmore in view of Knauber, Mahaffy, and Willingham teaches the invention as discussed above.
Whitmore in view of Knauber, Mahaffy, and Willingham as discussed above also teaches wherein the fuel is a clear PMMA. 
Regarding claim 19, per the rejection of claim 2 supra, Whitmore in view of Knauber, Mahaffy, and Willingham teaches additional limitations of claim 19.
Regarding claim 20, per the rejection of claim 3 supra, Whitmore in view of Knauber, Mahaffy, and Willingham teaches additional limitations of claim 20.

Claims 5-7 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Knauber, Mahaffy, and Lewis “Composite Overwrapped Pressure Vessels (COPV)
Regarding claim 5, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above.
Whitmore in view of Knauber and Mahaffy does not teach wherein the oxidizer vessels are a composite overwrap vessel having a lightweight metallic liner with a composite overwrap.
Lewis teaches pressure vessels as composite overwrap vessels having a lightweight metallic liner with a composite overwrap (Page 4 “Overview Description of COPV”: Composite Overwrapped Pressure Vessels (COPV) consist of a metallic liner overwrapped with a high-strength fiber/polymeric matrix resin composite Non-load-bearing liner provides hermetic seal, stresses are carried by high-strength, low-density composite. Liner Materials: Aluminum alloys; Titanium alloys; Inconel Alloys; Stainless Steels. Fiber Materials: Graphite-850,000 psi tensile strength; Polybenzoxazole (PBO)- 800,000 tensile strength; Kevlar; Glass Matrix. Resins: Epoxies; Isocyanate-base polymers; Polyimides; Other polymers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of Knauber and Mahaffy with Lewis to provide the benefits of Oxidizer vessels that are lighter, lower in cost, and faster to manufacture (Page 3 “Benefits of COPV Technology”. Mass Reduction Compared to Monolithic Titanium Vessels: Two-thirds reduction for high-pressure COPV's; Fifty percent reduction for low-pressure COPV's (propellant tanks); 
Regarding claim 6, Whitmore in view of Knauber, Mahaffy, and Lewis teaches the invention as discussed above.
Whitmore in view of Knauber, Mahaffy, and Lewis as discussed above also teaches wherein the metallic liner is selected from a group consisting of metal, and Inconel (per page 4 cited supra “Liner Materials: Aluminum alloys; Titanium alloys; Inconel Alloys; Stainless Steels”). 
Regarding claim 7, Whitmore in view of Knauber, Mahaffy, and Lewis teaches the invention as discussed above.
Whitmore in view of Knauber, Mahaffy, and Lewis as discussed above also teaches wherein the composite overwrap is made from a material selected from a group consisting of carbon and Kevlar (per page 4 cited supra “Fiber Materials: Graphite-850,000 psi tensile strength; Polybenzoxazole (PBO)- 800,000 tensile strength; Kevlar; Glass Matrix. Resins: Epoxies; Isocyanate-base polymers; Polyimides; Other polymers”). 
Regarding claim 22, per the rejection of claim 5 supra, Whitmore in view of Knauber, Mahaffy, and Lewis teaches additional limitations of claim 22.
Regarding claim 23, per the rejection of claim 6 supra, 
Regarding claim 24, per the rejection of claim 7 supra, Whitmore in view of Knauber, Mahaffy, and Lewis teaches additional limitations of claim 24.

Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Knauber, Mahaffy, Willingham and Chew 2018/0334996
Regarding claim 10, Whitmore in view of Knauber, Mahaffy and Willingham teaches the invention as discussed above.
Whitmore in view of Knauber, Mahaffy and Willingham does not teach wherein the fuel is a black PMMA.
Chew teaches adding Carbon black to hybrid motor fuel grains ([0011] Carbon black is well known as an additive to hybrid motor fuel grains to absorb radiant heat, which increases the surface temperature of the fuel grain during combustion but prevents deeper radiant heating in the fuel grain. Increasing the surface temperature facilitates fuel decomposition at the surface) which would turn the clear PMMA of Willingham black.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of Knauber and Mahaffy and Willingham with Chew to increase the surface temperature of the fuel grain to facilitate fuel decomposition at the surface.
Regarding claim 25, per the rejection of claim 10 supra, Whitmore in view of Knauber, Mahaffy, Willingham and Chew teaches additional limitations of claim 25.

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Knauber, Mahaffy, and McGrath 2003/0046922
Regarding claim 11, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above.
Whitmore in view of Knauber and Mahaffy does not teach wherein the insulator material is a rubber type material. 
McGrath teaches a liner for a solid propellant motor further comprising EPDM rubber as an insulator ([0028] … The rocket assembly includes an outer main case 12 housing a solid propellant 14. The outer main case 12 can be made, for example, of metal or metal alloys, such as steel, aluminum, or titanium, or from composite-wound pre-preg. …A layer of insulation 16 and optionally a liner (not shown) are interposed between the outer main case 12 and the solid propellant 14. The insulation 16 and the liner serve to protect the case 12 from the extreme conditions produced as the propellant burns. Suitable insulation 16 materials are known in the art, and may include, by way of example, EPDM rubber.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of Knauber and Mahaffy with McGrath to protect the case ([0028] The insulation 16 and the liner serve to protect the case 12 from the extreme conditions produced as the propellant burns. Suitable insulation 16 materials are known in the art, and may include, by way of example, EPDM rubber).
Regarding claim 26, per the rejection of claim 11 supra, Whitmore in view of Knauber, Mahaffy, and McGrath teaches additional limitations of claim 26.

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Knauber, Mahaffy, and Facciano 2008/0290191
Regarding claim 11, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above.
Whitmore in view of Knauber and Mahaffy does not teach wherein the insulator material is carbon phenolic. 
Facciano teaches wherein an insulator material for a portion of the rocket motor exposed to exhaust gases is carbon phenolic ([0021] …Conventional domes 32 and nozzles 34 are fabricated from several different types of material that are bonded together, typically including metallic shells for providing structural support and layers of silica, glass, or carbon phenolic for providing insulation. These different types of material must be layered in a manner such that the dome and nozzle assembly can survive the high thermal shocks generated by the exhaust plume. [0022] FIG. 3 is a cross-sectional view of a conventional nozzle 34, showing the numerous layers present. As shown, a conventional nozzle 34 usually includes a steel shell 36 and multiple layers of insulation for protecting the metallic shell 36 from the high temperature exhaust (steel provides good structural strength, but has a relatively low melting point). In the example nozzle 34, the interior of the exit cone portion of the nozzle 34 includes a liner 38 made from silica, glass, or carbon phenolic for propellant burn insulation.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of Knauber and 
Regarding claim 26, per the rejection of claim 11 supra, Whitmore in view of Knauber, Mahaffy, and Facciano teaches additional limitations of claim 26.

Claims 12, 13, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Knauber, Mahaffy, and Jens “Design of a Hybrid CubeSat Orbit Insertion Motor”
Regarding claim 12, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above.
Whitmore in view of Knauber and Mahaffy does not teach a plurality of cold gas thrusters in fluid communication with the oxidizer tanks such that they are capable of producing thrust for attitude control. 
Jens teaches a plurality of cold gas thrusters in fluid communication with the oxidizer tanks such that they are capable of producing thrust for attitude control (page 2 "Thrust Vector Control (TVC) is required during main engine operation" page 4 "cold gas for TVC during main engine operation" page 5 "The cold gas TVC system was sized assuming that oxygen is used as the working propellant")
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of Knauber and Mahaffy with Jens to provide TVC during the firing of the propulsion system.
Regarding claim 13
Whitmore in view of Knauber, Mahaffy, and Jens as discussed above also teaches wherein the cold gas thrusters are selected from a group consisting of Thrust Vector Control thrusters (TVC thrusters) and Attitude Control Systems.
Regarding claim 27, per the rejection of claim 12 supra, Whitmore in view of Knauber, Mahaffy, and Jens teaches additional limitations of claim 27.
Regarding claim 28, per the rejection of claim 13 supra, Whitmore in view of Knauber, Mahaffy, and Jens teaches additional limitations of claim 28.

Claims 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Knauber, Mahaffy, and Brady 2013/0255223
Regarding claim 14, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above.
Whitmore in view of Knauber and Mahaffy does not teach wherein the ignition source is selected from a group consisting of pyrotechnic ignitor and an augmented spark ignitor. 
Brady teaches an ignition source for a rocket comprising either a pyrotechnic ignitor (squib) or an augmented spark ignitor (spark igniter combined with a secondary gas flame) ([0004] As stated above, rocket motors need to be ignited. Most solid propellant motors use a one use explosive squib. All liquid and hybrid propellant motors often use electric matches, squibs or spark igniters with/or without a combination of a secondary gas flame).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of Knauber and 
Regarding claim 29, per the rejection of claim 14 supra, Whitmore in view of Knauber, Mahaffy, and Brady teaches additional limitations of claim 29.

Claims 17 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Knauber, Mahaffy, and Karabeyoglu 2002/0036038
Regarding claim 17, Whitmore in view of Knauber and Mahaffy teaches the invention as discussed above.
Whitmore in view of Knauber and Mahaffy does not teach wherein the channel is a preformed configuration of multiple channels. 
Karabeyoglu teaches wherein the channel is a preformed configuration of multiple channels ((the ports of a wagon wheel geometry) [0023] For a given selection of fuels and oxidizer to fuel mass ratio, the thrust generated by a rocket is approximately proportional to the mass flow rate. Thus a given thrust requirement dictates the fuel mass flow rate that needs to be achieved. The fuel mass flow generation rate is a product of the fuel density times the regression rate, multiplied by the burning surface area. The fuel density is determined by the type of fuels. Generally, high thrust levels are required for a launch vehicle. For a hybrid rocket design based on a slow burning conventional fuel, high thrust can only be achieved by increasing the burning surface area. The high burning area requirements, and various other design constraints (such as the maximum grain length to port diameter ratio), leads to complicated multi-port configurations. One commonly used multi-port configuration is the wagon wheel geometry as shown in FIG. 3, and has been implemented in several hybrid motor designs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitmore in view of Knauber and Mahaffy with Karabeyoglu to support uses such as high burning area requirements or various or design constraints (such as the maximum grain length to port diameter ratio).
Regarding claim 32, per the rejection of claim 17 supra, Whitmore in view of Knauber, Mahaffy, and Karabeyoglu teaches additional limitations of claim 32.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741


/ARUN GOYAL/Primary Examiner, Art Unit 3741